Citation Nr: 1432133	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-33 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased initial evaluation in excess of 10 percent for chronic dislocation status post capsulorrhaphy, right shoulder, before March 24, 2011, and in excess of 30 percent thereafter.

2. Entitlement to an increased initial evaluation in excess of 10 percent for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to December 1982 and from December 1983 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for the disabilities at issue and assigned an initial 10 percent evaluation for each disability.

The Veteran requested a hearing before the Board.  The undersigned Veterans Law Judge (VLJ) conducted the hearing in August 2010.  A transcript of this hearing is associated with the claims file.  

This appeal was previously remanded by the Board in February 2011 for further development, and is now appropriately before the Board.

The Board notes that the Veteran underwent a VA joints examination in March 24, 2011, which revealed that the Veteran's symptoms with regard to his right shoulder disability has worsened, warranting an increase of the disability to 30 percent.  This has been recognized by the RO, which increased the Veteran's right shoulder disability to 30 percent in a November 2012 rating decision.  However, the RO established the effective date of this increase as March 24, 2012, stating this is "the date entitlement was shown."  The Board finds that the entitlement to the 30 percent increase was shown with the March 24 VA examination, which was in 2011, not in 2012.  As a result, the Board notes that the RO's designation of March 24, 2012 appears to be a clerical error.  Because the worsening of the Veteran's right shoulder disability is shown with the March 24, 2011 VA examination, the issue is stated accordingly on the title page.  
The Board also notes that, in addition to the paper claims file, there are electronic (Virtual VA and Veterans Benefits Management System (VBMS)) folders associated with the Veteran's claims.  The VBMS does not contain any documents that are relevant to the issues on appeal at this time.  The Virtual VA contains more recent VA outpatient treatment records, and an Appellant's Post-Remand Brief dated June 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, another remand is required before the claims can be properly adjudicated.

With regard to the issue of increased initial evaluation for the right shoulder disability, the Veteran underwent VA joint examinations in July 2008 and March 2011.  

The March 2011 VA Joints examination noted that the limitations of function since the July 2008 examination were unchanged.  However, there were changes in the physical examination.  The March 2011 examiner noted that the Veteran had lost significant function of the shoulder, both actively and passively.  The examiner further noted that the Veteran's passive range of motion previously was significantly improved but now his active and passive ranges of motion were essentially equal, and therefore, it appeared that the Veteran's shoulder had developed a significant contracture as compared to the previous exam associated with pain.  In addition, it was noted that the Veteran now had weakness of grip in his hand.  However, the examiner noted that this was related to cervical impingement rather than a particular cause from his shoulder.  The examiner added that the Veteran was developing a progressive adhesive capsulitis or stiff shoulder syndrome.  The examiner also stated that in the future, the Veteran would require reconstructive surgery of his shoulder, and that he lost significant function of the shoulder, which precludes him from pursuing occupation that would require him to use that arm.  Finally, the examiner pointed out that the Veteran's cerebrovascular injury has contributed to this loss of function and motion.  

An addendum report in October 2012 revealed that the internal rotation of the shoulder was 0 to 50 degrees, with pain beginning at 40 degrees, and the external rotation was 0 to 60, with pain beginning at 50 degrees.  The examiner noted that the unemployability was secondary to the progressive increasing shoulder disability, which was more likely than not to be a consequence of the effects of the cerebrovascular accident (CVA), not the service-connected shoulder injury.  

The examiner also referred to an x-ray report which showed evidence of subluxation of the shoulder, and showed that there may be a large Hill-Sachs deformity.  It also showed that the acromioclavicular joint and glenohumeral joints were free of arthritis.  The examiner opined that if the shoulder disability had been attributable to the service-connected injury, there should have been an accompanying development of degenerative arthritis overtime, which was not present.  Thus, the examiner concluded that the shoulder subluxation was more likely than not the result of effects of the CVA producing muscle weakness of the shoulder girdle.  Therefore, the subluxation was secondary to the inability of the shoulder muscles to adequately resist the effects of gravity on the extremity.

The Board concludes that a new shoulder examination is required because the March 2011 examination is inadequate to assess the severity of the Veteran's right shoulder disability.  This is especially important in light of the examiner's findings with regard to the Veteran's CVA and its effects on the loss of function and motion of the Veteran's right shoulder.  Furthermore, the VA examiner did not discuss any of the clinical findings in terms of diagnostic codes (DCs) 5200-5203.  Also, the findings it uses are not accurate.  For example, the examiner states that the Veteran's extension of the shoulder was limited to 20 degrees.  However, extension of the shoulder is not a criteria used under DCs 5200-5203.  The examination also fails to include an opinion as to the extent to which the Veteran's CVA contributed to the worsening of his right shoulder disability.  Thus, the March 2011 VA joints examination is overall inadequate for rating purposes.
In light of the above, a remand is necessary in this case in order to afford the Veteran a comprehensive VA examination - one which discusses the medical findings in terms of DCs 5200-5203, and one which discusses the effects of the Veteran's CVA on his service-connected right shoulder disability.   

With regard to the issue of entitlement to an increased initial evaluation in excess of 10 percent for bilateral pes planus, the Veteran underwent a VA feet examination in March 2011, with an addendum in June 2012.  During the March 2011 examination, the Veteran stated that he had numbness in his feet after 10 minutes of walking.  He also noted that after he walks, he feels discomfort to the bottom of his foot, which then translates into numbness in his toes.  The examination showed no muscle atrophy.  Upon palpation to the plantar aspect of the foot, there was no tenderness upon direct palpation.  There was adequate range of motion of the first metatarsophalangeal joint without deformity present, approximately 60 to 70 degrees of dorsiflexion.  At the first metatarsophalangeal joint without limitation, off weight bearing, there was a slight decrease in the medial arch.  Upon weight bearing, there again appeared to be slight decrease in the medial arch.  There was no valgus deformity of the rear foot, nor bowing of the Achilles tendon, nor equinus.  Because the examination was conducted without a review of the claims file, an addendum was issued after a review of the claims file in June 2012.  The opinion of the June 2012 examiner was the same with the March 2011 examiner.    

The Board concludes that the March 2011 VA examination is too remote in time to address the current severity of the Veteran's service-connected bilateral pes planus.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a new VA examination to assess the current nature, extent and severity of his bilateral pes planus.  See Snuffer, supra; VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).
Finally, while on remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records.  Thereafter, such records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records.  Thereafter, such records should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
  
2. Correct the previous error with regard to the effective date of the 30 percent disability for the right shoulder by assigning March 24, 2011 as the date for the increase in light of the March 2011 examination.  If the assigning of March 24, 2012 was not as a result of a clerical error, but was intentional, state the reasons as to why March 24, 2012 is the date to affect the 30 percent rating rather than the examination date of March 24, 2011.  

3. After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange for the Veteran to undergo a new VA examination to determine the current level of severity of his right shoulder.  The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any.  The examiner should identify and completely describe any other current symptomatology.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.

(a) Ask the examiner to discuss all findings in terms of diagnostic codes 5200-5203.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

(b) The examiner should also comment on the effects of the Veteran's CVA on his right shoulder disability.  The examiner should indicate whether the Veteran's CVA aggravates the Veteran's right shoulder.  If so, the examiner should answer as to whether a distinction can be made between the amount of aggravation caused by the CVA and the normal progression of the Veteran's right shoulder disability.  

(c) Additionally, the examiner must explain the basis for his or her belief that loss of function and motion in the shoulder are due to the old CVA in light of evidence that shows these functions were normal in August or November 2010.  (See findings, such as the one in an August or a November 2010 Mountain Home VA Medical Center (VAMC), wherein it is shown that the Veteran had normal strength in the upper extremities despite a history of CVA.)  

In addition to objective findings, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the right shoulder disability in the final report of the evaluation, such as those impacting his daily activities and employment/employability.

All opinions must be supported by a clear explanation, if necessary with citation to relevant medical findings, as appropriate, in a printed (typewritten) report.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange for the Veteran to undergo a new VA examination to determine the current level of severity of his bilateral pes planus.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.

The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his bilateral pes planus, the examiner should identify all musculoskeletal pathology of the feet found to be present.  Additionally, the examiner should undertake all indicated tests and studies, to include as relevant any motion studies such as to identify the presence and extent of abnormal pronation or abduction, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  

The examiner should also comment on the presence and extent of any other symptoms of pes planus for each foot, to include location of weight-bearing line; and any inward bowing of the tendo achillis, pain on manipulation and use of the foot, marked deformity (such as pronation, abduction), swelling, characteristic callosities, or spasm of the tendo achillis on manipulation.  The examiner should further comment on the extent of severity of pes planus condition in each foot, specifically as to whether the condition is productive of severe or pronounced symptoms.  Finally, to the extent possible, the examiner should fully describe any functional effects of the bilateral pes planus and the impact of such on his employability.  

All opinions must be supported by a clear explanation, if necessary with citation to relevant medical findings, as appropriate, in a printed (typewritten) report.

5. The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
6. The RO should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



